Citation Nr: 0601911	
Decision Date: 01/23/06    Archive Date: 01/31/06

DOCKET NO.  02-19 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral otitis 
externa.

2.   Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran had active service from July 1970 to January 
1972.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a May 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  This case was previously before the Board in 
December 2003, when it was remanded for additional 
development and adjudication.  

The issue of service connection for a left knee disorder is 
addressed in the Remand portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will provide notification when further 
action is required on the part of the veteran.


FINDINGS OF FACT

1.  The veteran's otitis externa during service was acute and 
transitory, and a continuing disability was not then present.  
He has not presented competent medical evidence of current 
chronic otitis externa.  

2.  The competent and probative evidence of record is in 
approximate balance as to whether the veteran's tinnitus had 
its origin during his active military service.


CONCLUSIONS OF LAW

1.  The veteran does not have present chronic otitis externa 
for which service connection can be granted.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.303 (2005).

2.  Giving the benefit of the doubt to the veteran, the Board 
concludes that tinnitus was incurred during active military 
service.  38 U.S.C.A. §§ 1110, 1131 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.102, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, this was not done.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.

The veteran's claim was received in December 1999.  The 
record reflects that he and his representative were provided 
with copies of the May 2000 and October 2002 rating 
decisions; the October 2002 statement of the case; and the 
supplemental statement of the case issued in July 2005.  By 
way of these documents, the veteran was informed of the 
evidence needed to support his claims for service connection.  
Thus, these documents provided notice of the laws and 
regulations, the cumulative evidence already of record, and 
the reasons and bases for the determination made regarding 
the claims, which the Board construes as reasonably informing 
him of the information and evidence not of record that is 
necessary to substantiate his claims.

By letters dated in May 2001, March 2004 and February 2005, 
the RO advised the veteran of the criteria for establishing 
his claims, the types of evidence necessary to prove his 
claims, the information necessary for VA to assist him in 
developing his claims, and the evidence that the RO had 
received.  The veteran was notified of which portion of that 
evidence he was responsible for sending to VA and which 
portion of that evidence VA would attempt to obtain on his 
behalf.  The letters suggested that he submit any evidence in 
his possession.  The letters also informed the veteran that, 
at his option, the RO would obtain any non-Federal private 
treatment records he identified as related to his claims, 
provided he completed, signed, and returned, the enclosed VA 
Forms 21-4142 to authorize VA to obtain them on his behalf.  
Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
All the above notice documents must be read in the context of 
prior, relatively contemporaneous communications from the RO.  
See Mayfield, at 125.  Thus, the contents of these letters 
complied with the requirements of 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2005).

As concerns the duty to assist, the RO obtained the treatment 
records identified by the veteran as relevant to his claims 
and arranged for appropriate examination.  The Board finds 
that all necessary development has been accomplished.  In 
this context, his service medical records, VA outpatient 
treatment records, and the VA examination reports dated in 
February 2005 and June 2005 have been obtained and associated 
with the claims file.  The veteran does not assert that there 
is additional evidence to be obtained or that there is a 
request for assistance that has not been acted on.  All 
records obtained or generated have been associated with the 
claims file.  The Board finds that the RO has complied with 
the duty to assist the veteran with the development of his 
claims.  38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. 
§ 3.159(c) (2005).

II.  Law and Regulations for Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2005).  As a general matter, service 
connection for a disability on the basis of the merits of 
such claim is focused upon (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  See 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2005).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

III.  Factual Background

Service medical records indicate treatment for an episode 
otitis externa in October 1971.  The veteran contends that 
his ears "popped" during a flight and that he currently 
suffers from tinnitus as a result thereof.  The Board also 
notes that the veteran's separation document, DD Form 214, 
indicates that he served as a light weapons infantryman, and 
served in the Republic of Vietnam from January to November 
1971.  In addition, his military personnal record, DA Form 
20, shows that, after qualifying at Fort Ord as an expert 
marksman with the pistol, machine gun, and grenade launcher, 
he performed duty as a door gunner in Vietnam from February 
to November 1971.  Among his awards and decorations were the 
Aircraft Crewman Badge and the Air Medal.

The veteran's separation medical examination is silent for 
any complaint or diagnosis of an abnormal auditory condition.  
Post-service medical records cover the period from 1999 to 
2005, and are negative for complaints or treatment associated 
with tinnitus.  Chronic otitis externa has not been currently 
diagnosed.

On VA audiology examination in February 2005, the veteran 
reported a 30-year history of periodic tinnitus, occurring 2-
3 times weekly.  He also reported some dizziness with 
changing positions.  The examiner noted the veteran's 
exposure to noise as a door gunner during service and 
previous treatment for ear drainage.  The veteran's post 
service history included employment in construction.  The 
examiner concluded, in part, that the veteran's reported 
tinnitus was secondary to his exposure to high intensity 
sound.  Based on the available information, the examiner 
indicated it is more likely than not that the veteran's 
tinnitus is related to events encountered during military 
service.  

On VA examination in June 2005, the veteran reported a 
history of a bilateral tympanic membrane perforation as a 
result of a rapid ascent in an aircraft.  He also indicated a 
significant amount of noise exposure as a helicopter gunner.  
The veteran's primary complaint was of severe ringing in his 
ears, which occurred two to three times a day, lasting about 
15 to 20 seconds.  He denied otalgia or otorrhea, but did 
report a heavy wax buildup in his ears.  The otolaryngologic 
system review was otherwise negative.  On examination the 
external auditory canals were clear bilaterally.  The 
tympanic membranes were intact and translucent, and 
demonstrated the usual landmarks.  Audiological evaluation 
demonstrated an essentially flat, bilateral mild 
sensorineural hearing loss and bilateral tinnitus.  
Tympanograms were normal bilaterally.

The examiner concluded that the veteran did not have any 
evidence of current chronic otitis externa or any other 
inflammatory condition of the ears.  There was no evidence of 
tympanic membrane perforation at this time or any findings 
that would suggest a previous perforation.  The examiner did 
not expressly address the issue of a relationship between 
tinnitus and military service, simply stating that "there is 
no clear evidence of any service-connected condition relative 
to the veteran's ears."

IV.  Analysis

A.  Otitis externa

The veteran's service medical records from his period of 
active duty show treatment a single episode of otitis 
externa.  He was not later diagnosed as having any chronic 
disability.  See Clyburn v. West, 12 Vet.App. 296, 301 
(1999).  That a condition or injury occurred in service alone 
is not enough; there must be a current disability resulting 
from that condition or injury.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 
271 (1997).  No pertinent complaints, findings, or diagnosis 
were recorded at the time of the 1972 examination at 
separation from active duty.  As such, the veteran's service 
medical records do not affirmatively establish that chronic 
otitis externa had its onset during military service.  

However, the primary impediment to a grant of service 
connection is the absence of medical evidence of a current 
diagnosis.  The post-service medical records contain no 
current diagnosis of chronic otitis externa, nor are there 
any competent opinions to indicate that the veteran had 
continuing symptomatology as a result of the episode during 
service.  Moreover, the VA examiner in June 2005 concluded 
that there was no evidence of current chronic otitis externa 
or any other inflammatory condition of the ears.  There was 
also no evidence of current tympanic membrane perforation or 
findings of a previous perforation.  In the absence of proof 
of incurrence or aggravation during service and a causal 
connection between present disability and in-service disease 
or injury, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet.App. 223, 225 (1992)

The veteran has not brought forth any medical evidence that 
would either refute the 2005 VA opinion and a layman such as 
the veteran is not competent to offer a medical opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The single 
competent medical opinion in the record conclusively found no 
objective evidence of chronic otitis externa.  Thus, the 
competent evidence in this case does not provide a basis for 
favorable action on the veteran's claim. 

In the absence of competent medical evidence of chronic 
otitis externa, the preponderance of the evidence is against 
the claim, and there is no reasonable doubt to be resolved.  
38 U.S.C.A. § 5107(b) (West 2002).

B.  Tinnitus

In his original claim for compensation, in December 1999, the 
veteran stated he had experienced bilateral tinnitus, or 
ringing in both ears, since his ear drums ruptured in 
service.  In a May 2000 statement in support of his claim, he 
indicated he was grounded from flying in 1971 because of 
ruptured ear drums, and that he had ringing on and off for 
years and then it became constant.  He said he figured the 
ringing would go away, so he did not complain about it then. 

The veteran has a current diagnosis of bilateral tinnitus.  
He has reported in-service acoustic trauma, and the record 
shows his duties as a helicopter door gunner.  The Board 
finds such history to be credible.  There is no evidence in 
the record dissociating the veteran's tinnitus from in-
service noise exposure.  Moreover, the February 2005 VA 
medical opinion provides support for the veteran's assertion 
of service incurrence required for service connection.  

The evidence of record is reasonably consistent with a 
described element of acoustic trauma, as well as associated 
tinnitus, and there is no countervailing medical opinion.  
Despite the evidence that suggests that the veteran may have 
had other noise exposure beyond his military service, the 
Board must rely on the objective medical evidence when making 
its decision.  see Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  The June 2005 VA examiner, a medical doctor, did not 
rule out a causal relationship between tinnitus and service, 
and the February 2005 examiner, an audiologist, opined that 
there is such a nexus to service.

In summary, having weighed the evidence both in support of 
and against the claim, the Board concludes that the 
preponderance of evidence is not against finding in favor of 
the appellant.  Therefore, without finding error in the 
previous action taken by the RO, the Board will exercise its 
discretion to find that the evidence is in relative 
equipoise, and will conclude that service connection for 
tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.


ORDER

Entitlement to service connection for otitis externa is 
denied.

Entitlement to service connection for tinnitus is granted.  

REMAND

In December 2003, the Board remanded the veteran's claim to 
obtain a competent medical opinion regarding the 
relationship, if any, between the veteran's injury in service 
and his current left knee condition.  Although he underwent 
an examination for VA purposes in June 2005, the veteran's 
representative has challenged the adequacy of that VA 
examination, on the basis that the examiner did not provide 
rationale or explanation for his opinion and that, as a 
result, the examination report was not wholly responsive to 
the Board's Remand.  While the Board finds that the 
examination does not on its face appear to reflect any 
inadequacies, in fairness to the veteran, additional 
development is in order.

The Board recognizes that the case was previously Remanded 
and regrets further delay; however, it must be noted that the 
Court in a number of cases has determined that where the 
record before the Board is inadequate, a Remand is mandatory 
rather than permissive.  Ascherl v. Brown , 4 Vet. App. 371, 
377 (1993); Sanders v. Derwinski, 1 Vet. App. 88 (1990); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).  

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who treated the 
veteran for his left knee since the June 
2005 VA examination.  After the veteran 
has signed the appropriate releases, 
those records that are not already in the 
claims folder should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the veteran be provided the 
opportunity to obtain and submit those 
records for VA review. 

2.  Make arrangements for the physician 
who conducted the orthopedic examination 
in June 2005 (or another VA physician if 
that physician is not available), to 
review the record and furnish the 
reasoning for his opinion.

a.  Specifically, the physician 
should be asked to provide the basis 
for his June 2005 opinion that the 
veteran's left knee is "less likely 
as not" caused by the injury in 
1970.  The physician should comment 
on the etiological significance, if 
any, of the service medical records, 
as well as on the significance of 
any left knee injuries sustained 
following the veteran's separation 
from service that the record might 
reveal.  If the left knee disability 
is considered traumatic in origin, 
the nature of the trauma and the 
source of the information relied 
upon should be indicated.  

b.  On the basis of the current 
examination findings and information 
in the claims file, the examiner 
should again render an opinion as to 
the etiology of the claimed 
disability.  It would be helpful if 
the examiner would use the precise 
language suggested by the Board, 
i.e., is the veteran's current left 
knee disability at least as likely 
as not (i.e., to at least a 50/50 
degree of probability) causally 
related to injury suffered in 
service, or is such a relationship 
unlikely (i.e., to less than a 50/50 
degree of probability).

c.  Note:  The term "at least as 
likely as not" does not mean merely 
within the realm of medical 
possibility, but rather that the 
weight of medical evidence both for 
and against a conclusion is so 
evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
it.

Another examination need not be scheduled 
in this case unless the physician 
believes it is necessary.  If the 
physician agrees or disagrees with any 
opinion of record, he/she should specify 
the reasons therefore.  The physician 
must set forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed.  

3.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim by 
evaluating all evidence obtained after 
the last statement or supplemental 
statement of the case (SSOC) was issued.  
If the benefits sought on appeal remain 
denied, the RO must furnish the veteran 
an appropriate SSOC and allow him a 
reasonable period of time to respond.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court

of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


